Exhibit 10.1

 

FIRST AMENDMENT TO NOMINATING AGREEMENT

 

This FIRST AMENDMENT TO NOMINATING AGREEMENT (this “Amendment”), dated as of
April 18, 2016, is entered into by and between Eagle Bulk Shipping Inc., a
Marshall Islands corporation (the “Company”), and GoldenTree Asset Management
LP, a Delaware limited partnership (“GoldenTree”), acting in its capacity as
investment manager or advisor to certain private investment funds and managed
accounts (the “GoldenTree Funds”).

 

WHEREAS, the Company and GoldenTree entered into that certain Nominating
Agreement (the “Nominating Agreement”), dated as of March 30, 2016; and

 

WHEREAS, the Company and GoldenTree desire to amend the Nominating Agreement
pursuant to Section 5.9(a) of the Nominating Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.     Definitions. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings ascribed to such terms in the Nominating
Agreement.

 

Section 2.       Amendments. The Nominating Agreement is hereby amended as
follows:

 

(a)     The definition of “Additional Equity Issuance” in Section 1.1 is amended
to replace the reference therein to (i) “Item 5 of Schedule 10” with “Item 7 of
Schedule 10” and (ii) “Schedule 2(b)” with “Schedule 2”.

 

(b)     The definition of “Initial Equity Issuance” in Section 1.1 is amended to
replace the reference therein to “Schedule 2(a)” with “Schedule 2”.

 

(c)      Section 2.1(a) is deleted in its entirety and replaced with the
following:

 

“From the date hereof and for so long as the GoldenTree Funds and their
Affiliates collectively Beneficially Own a number of shares of Company Common
Stock equal to or greater than (i) 80% of the GoldenTree Pro Forma Shares and
(ii) 5% of the shares of Company Common Stock at any time outstanding (such
amounts together, the “GoldenTree Threshold Amount”), GoldenTree shall have the
right to designate one individual to serve as a member of the Board (the
“GoldenTree Nominee”) subject to the terms and conditions and in accordance with
the procedures herein, and the Board shall include on one committee of the Board
such GoldenTree Nominee to serve on such committee of the Board, which committee
shall be selected by GoldenTree (subject to any independence requirement imposed
by law or by the rules of any national securities exchange on which the Company
Common Stock may be listed or traded).”

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.     Integration; Effect of this Amendment. The provisions set forth
in this Amendment shall be deemed to be and shall be construed as a part of the
Nominating Agreement to the same extent as if fully set forth verbatim therein.
All references in the Nominating Agreement or any other agreements, instruments
and documents executed and delivered in connection therewith to the “Agreement”
shall be deemed to refer to the Nominating Agreement as amended by this
Amendment. Except as expressly specified herein, no other amendments to the
Nominating Agreement are intended by the parties hereto, and the Nominating
Agreement shall, except as expressly specified herein, remain unmodified and in
full force and effect.

 

Section 4.     Miscellaneous. The provisions of Article IV (Representations and
Warranties) and Article V (Miscellaneous) of the Nominating Agreement shall
apply mutatis mutandis to this Amendment.

 

[Signature Page Follows]

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.

 

 

 

EAGLE BULK SHIPPING INC.

    By: /S/ Adir Katzav   Name: Adir Katzav
Title: Chief Financial Officer

  

 

 

Signature Page to First Amendment to Nominating Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

GOLDENTREE ASSET MANAGEMENT LP,

in its capacity as investment manager or advisor

to the GoldenTree Funds


 

 

 

By: /S/ Peter Alderman    Name:  Peter Alderman
Title: Vice President     

 

 

 

Signature Page to First Amendment to Nominating Agreement 